This is an appeal from an order and judgment of the Corporation Commission granting the defendant in error, petitioner beore the Corporation Commission, a revocable permit for furnishing gas, as a public utility, to the city of Ada under the terms and conditions of chapter 102, Session Laws 1925, commonly known as House Bill 4. There is filed in this cause a stipulation by the parties that the opinion in cause 17340, City of Ada v. Oklahoma Gas  Electric Co., shall control in this case. In cause No. 17340, City of Ada v. Oklahoma Gas  Electric Co., an opinion is this day filed reversing the order and judgment of the Corporation Commission with directions. 140 Okla. 254, 282 P. 1096. Therefore, in accordance with the stipulation of the parties filed herein, the order and judgment of the Corporatian Commission in this cause is hereby reversed and remanded, directing the Corporation Commission to vacate its former order and judgment in said cause and that the revocable permit issued in said cause be canceled and held for naught and that the plaintiff in error recover costs.
Note. — See "Stipulations," 36 Cyc. p. 1293, n. 77.